 570DECISIONSOF NATIONALLABOR RELATIONS BOARDRadio Television Technical School,Inc. t/a RyderTechnical Institute and Local 773, InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Case 4-CA-5504October 10, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn April 28, 1972, Trial Examiner Herzel H. E.Plaine issued his Decision in this proceeding. There-after, Respondent filed exceptions and a brief, and theGeneral Counsel filed a brief in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theTrial Examiner's Decision in light of the exceptionsand briefs and has decided to affirm the TrialExaminer's rulings, findings, and conclusions and toadopt his recommended Order.'The Trial Examiner properly concluded that itwould not accord with Board policy to defer to thedecision of the arbitrator who ruled that Respondentwas under no obligation to pay the 1970 Christmasbonus because it was a gift or gratuity and thereforea "purely a discretionary matter." As the Trial Exam-iner observed, the arbitrator "ignored a long line ofBoard and Court precedent construing the Act" asrequiring employers to bargain about such paymentswhere, as here, they were a regular and well estab-lished part of the employees' compensation. Accord-ingly, we agree with the Trial Examiner, on the basisof the test laid down inSpielberg Manufacturing Com-pany,112 NLRB 1084, and recently reiterated inCol-lyer InsulatedWire,192NLRB No. 150, that theBoard is not bound by the arbitrator's award whichwas "clearly repugnant to the purposes and policies ofthe Act."2ORDERPursuantto Section10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondent, Radio Television Technical School, Inc.t/a Ryder TechnicalInstitute, its officers,agents, suc-cessors,and assigns, shall take theaction setforth inthe TrialExaminer's recommended Order.MEMBERKENNEDY,dissenting:Contrary to my colleagues, I would honor theaward of the arbitrator as to the Christmas bonus andwould dismiss the complaint in this case. I agree withthe recent decision of the U. S. Court of Appeals,Ninth Circuit, inN.L.R.B. v. Progress Bulletin Co.,443 F.2d 1369 (1971), "that the bringing of a case suchas this is an imposition on the board and the courts."'Respondent has requested oral argumentThis requestis hereby deniedbecause therecord, the exceptions,and briefs adequately present the issuesand positions of the parties2Member Fanning finds the dissent unpersuasive In his opinion,MemberKennedy doesnot address himself tothe principalissue,namely,whether thearbitrator's award is"repugnant to the purposes and policies of the Act "Although thedissent citesNLRB. v. ProgressBulletinCompany,443 F.2d1369 (C.A 9), whichstates that casesinvolving the questionof deferral toarbitrationare "an impositionon the boardand the courts,"Member Fan-ning regards that declaration as dictum in view of the court's action innevertheless deciding the case by holding thatthe Board was correct infindingthat the issue of the employer's discontinuance of the Christmasbonus "was not requiredto be arbitrated"and that the employer's conductconstituteda refusal to bargain in violation of Section 8(aX5) and(1) of theAct.The dissent relies onNLRB. v ProgressBulletinCo., supra,whichinvolved thequestionof whether the Board should initiallydefer to thecontractualgrievance-arbitrationprocedureWhile Member Penello mightagree with deferring in that sitation, he, however,is of the view that the issuepresented here is differentin thatwe have arbitration award before us andtherefore, unlike inProgressBulletin Co,must determinewhether theSpiel-bergstandards havebeen met.TRIAL EXAMINER'S DECISIONHERZEL H. E. PLAINS, Trial Examiner: Respondent, atechnical trade school with locationsin three cities, had acollective-bargaining contract with the Charging Party (theUnion), covering the instructors and laboratoryassistantsof the school at Allentown, Pennsylvania. This was a firstcontract, for the period October 1970 to October 1971, fol-lowing certification of the Unionin the summerof 1970.At Christmastime1970,Respondent discontinued,without bargaining with the Union, a Christmas payment tothe instructors and laboratoryassistantsof the Allentownschool, customarily made each year for the previous 20years, originally in the form of useful articles of value andin more recent years in cash. Respondent nevertheless con-tinued to make the Christmas payment tothe nonunionemployees of the school, including the instructors and labo-ratory assistants at the other two school locationsin Phila-delphia, Pennsylvania, and Pennsauken, New Jersey.The issue is whether Respondent violated Section8(a)(5) and (1) of the National Labor Relations Act byunilaterally discontinuing the Christmas payment to its un-ion employees without bargaining with the Union.' At thetime of trial the discontinuance encompassed Christmas1971 as well as Christmas 1970.Respondent contends that the Christmas paymentswere gifts and not partof wages, and that its (initial) collec-tive-bargaining contract with the employees did not em-1While the Union's charge, filed March 12, 1971, also claimed a violationof Section 8(a)(3), on the ground of discrimination between union and non-union employees and alleged reprisal against the union employees for selec-tion and support of the Union,the complaint, filed December 17, 1971, didnot include an 8(a)(3) allegation199 NLRB No. 85 RYDERTECHNICAL INSTITUTEbody any obligation to continue to make such payments.General Counsel and the Union contend that the Christmaspayments had been regularized into an annual bonus thatwas part of the employees' compensation, and that the con-tract provisions for maintenance of conditions of employ-ment relating to wages, hours, and overtime differential thatwere in effect at the time of signing the agreement continuedRespondent's obligation to pay the Christmas bonus andimposed the resultant duty (flowing from Section 8(a)(5) ofthe Act) to refrain from altering the obligation without no-tice to, and opportunity for, the Unionto bargainabout anychange.A second, indeed preliminary, issue is whether thereshould be a decision on the merits in view of the fact thatthe Union took the matter to arbitration under its collective-bargaining contract with the Respondent and the arbitratordecided (in July 1971) that Respondent was not required "topay 1970 cash bonus to instructors of Allentown" school.The issue turns on whether deference should be given to thearbitrator's award.While it would have been logical to decide, and nodoubt preferable to have been able to decide, the prelimi-nary issue of giving or refusing deference to the arbitrator'saward without a full trial before the Board, it became appar-ent in the opening argument at trial that there was no recordof agreed facts, or facts found by the arbitrator, upon whicha fair ruling could be made. Accordingly, the case was triedin fullon January 26-27, 1972, at Allentown, Pennsylvania.General Counsel and Respondent have filed briefs.Upon the entire record, including my observation ofthe witnesses and consideration of the briefs, I make thefollowing:FINDINGS OF FACT1.JURISDICTIONRespondent is a Pennsylvania corporation operating,for profit, schools for the teaching of trades in Pennsylvaniaand New Jersey. The complaint involves the Allentown,Pennsylvania, school.In the conduct of its business Respondent has hadannual gross revenues in excess of $500,000 and has madeannual purchases of goods valued in excess of $3,000 frompoints directly outside Pennsylvania.Respondent is engaged, as it admitted, in commercewithin the meaning of Section 2(6) and(7) of the Act.The Unionis,asRespondent also admitted, a labororganization within the meaning of Section 2(5) of the Act.IITHE UNFAIRLABOR PRACTICEA. The Christmas PaymentsRespondent's employees comprise instructors, labora-tory assistants, directors and assistant directors of theschools (some of whom also carry teaching loads as instruc-tors), salesman or recruiters, and library, office, and mainte-nance personnel.At the Allentown school there are 15 full-time instruc-tors, including assistant directors who also instruct, 2 part-time instructors, and 4 laboratory assistants, according to571instructor Robert Milot, who has servedas unionstewardfor the 2 bargaining units of instructors and laboratoryassistants, respectively, at the Allentown school since theirunionization in 1970. Having a certain number of directorsor assistant directors at the schools at all times when func-tioning is required by state law governing technical schools,according to Respondent's President Michael Freedland.President Freedland testified that in 1950 he began thepractice of giving employees Christmas gifts, suchas sportsjackets, trays, wallets, hams, and turkeys; but that in 1965or 1966 he switched to money payments. Freedland claimedto have used each employee's work performance, longevity,enthusiasm, recommendation of his supervisor, andRespondent's financial condition in deciding on the size ofthe Christmas payment to each. Nevertheless it appearedfrom Freedland's testimony that every employee (includingthe supervisors) received a Christmas payment, and fromthe record of payments (Exh. GC-2), as clarified by Freed-land and Milot, that at least in the case of the instructorsand laboratoryassistantsat the Allentown school, a patternhad emerged with the cash payments in the 4 years of 1966through 1969.Thus it appeared, as in 1969, that full-time instructorswith service of 1 year and over were receiving a Christmaspayment of $50, and that those instructors withless than 1year service, and part-time instructors and laboratoryassist-ants, were receiving a Christmas payment of $25. Assistantdirectors, such as Fred Heck and Leibensperger, received$200, Director Frey received $300, and the overall executivedirector of all three schools, Robert Reidy, received $500.2On payments of over $25, Respondent made incometax and social security tax withholdings pursuant to InternalRevenue Service Regulations (which apparently exemptsfrom withholding payments of $25 or less).B. The Initial Contract Negotiationsand TermsThe bargaining unit of Allentown school instructorswas certified by the Board June 22, 1970, and the bargainingunit of Allentown school laboratoryassistants was certifiedJuly 2, 1970, both represented by the Union. Thereafter theUnion and Respondent engaged in collective bargaining,resulting in the initial 1-year contract that went into effectOctober 1, 1970.The Christmas payment or bonus was not directly andspecifically the subject of bargaining between the partiesand was not mentioned as such in the contract. However,Steward Milot, who was active in the contract negotiations,testifiedwithout contradiction that the union negotiatorsargued the need for a "catch-all" clause that would save2Exh. GC-2, as clarified bythe testimony,erroneously shows Heck as onlyan "instructor," whereashe was an assistant director carrying a full teachingload as well. Liebensperger, who formerly taught, is shown as "supervisor"and presently devotes fulltime to director's duties as doesFrey.Mildos, alsoshown on the exhibitas only "instructor," came to the school and left in theperiod covered by the exhibit, starting as instructorand later assuming addi-tional dutiesas guidance counsellor and assistantdirectorbefore he left inearly 1970.His bonuses of $100 in 1968 and $150 in 1969 apparently wererelated to the accretionin duties and responsibilities.Heck, though an assist-ant directoras well as instructor, has been a member of the bargaining unitof instructors 572DECISIONSOF NATIONALLABOR RELATIONS BOARDexistent conditions of employment affecting wages andworking conditions, that he (Milot) referred in the discus-sionto such things as sick time, coffeebreaks, free cleaningof uniforms, and Christmas payment or bonus, and that theparties adopted and included in the contract a "Mainte-nance of Standards" article IV, which reads in pertinentpart:(a) Protection of ConditionsThe Employer agrees that all conditions of em-ployment relating to wages, hours of work, andovertime differentials shall be maintained at not lessthan the highest standards in effect at the time of thesigning of this agreement and the conditions of em-ployment shall be improved wherever specific provi-sions for improvement are made elsewhere in thisagreement.... This provision does not give the Em-ployer the right to impose or continue wages, hours andworking conditions less than those herein contained inthis agreement.C. The Unilateral Discontinuance ofthe Christmas PaymentRespondent's President Freedland testified that-in lateNovember or early December 1970, after consultation withhis lawyer, he decided not to make the Christmas paymentfor 1970 to the instructors and laboratory assistants of theAllentown school, but to continue to make the payment tothe other employees of all three schools.President Freedland told Union Steward Milot of hisdecision and asked, said Milot, that he notify the Allentowninstructors and laboratory assistants that there would be noChristmas bonus. Freedland testified that he did not offerto bargain about thematter.Milot said the men would bedisappointed and dissatisfied.Steward Milot notified his fellows, many of whom toldhim they were counting upon the bonus. Instructor Remalysaid he regarded the bonus as part of his pay and if theUnion did not file a grievance he intended to file on his own.When Christmas 1970 came and went without paymentof the bonus to the bargaining unit employees, employeeRemaly filed a grievance for himself and Steward Milotfiled a grievance for all of the Allentown instructors andlaboratory assistants in January 1971. There was a formaldenial of the grievance by Respondent on February 5, 1971,following which union representatives and Director Frey,for the Respondent, discussed the matter. Steward Milotcontended that the "Maintenance of Standards" article ofthe contract saved the employees' right to the bonus, andFrey replied it was the school's position that the bonus hadbeen a gift which it could discontinue at will. Milot count-ered that the employees had always received the bonus andexpected it, and thought it was being taken away from themfor having joined the Union.The Union and Respondent agreed to arbitrate thematter under the grievance procedure of the contract; buttheUnion also filed an unfair labor practice charge onMarch 12, 1971, alleging violations by Respondent of Sec-tion 8(a)(1), (3), and (5) of the Act.An arbitratorwas selectedon April 5, 1971, from a listprovided by the Federal Mediation and ConciliationService. On April 15 the Regional Director declined to pro-ceed further on the unfair labor practice charge, and theBoard's Office of Appeals said on May 20 that it wouldawait the arbitrator's award.The arbitrator made his award, discussed below, onJuly 27, 1971, and on November 30, 1971, the Board's Officeof Appeals directed the Regionto issue acomplaint. Asalready indicated, the complaint now being triedwas issuedon December 17, 1971, charging violation of Section8(a)(1)and (5) but omitting any 8(a)(3) allegation.D. The Arbitrator's AwardArbitrator Miles E. Hoffman made his award on July27, 1971. He ruled that Respondent would not be requiredto pay a 1970 cash bonus to the instructors (and laboratoryassistants) of the Allentown school.The arbitrator had before him the issue of whether theChristmas payments of Respondent had become by practiceand arrangement a part of the precontract compensation ofthe instructors and laboratoryassistants,and if so whetherthis form of compensation had been carried over and con-tinued under the contract, as a result of the contract nego-tiationsand contract provision protectingpreexistingconditions respecting compensation.Unfortunately the arbitrator failed to deal with theissue presented, which is also the issue presented by theunfair labor practice complaint. Instead, the arbitratoravoided the issue by resting his decision on the dictum thatthe Christmas bonus was inherently a gratuity from theemployer, paid "entirely at the will of the employer," thatcould not have become part of the employer's contractualobligation in the matter of wagesunless it werespelled out"in detail" as a "fringe benefit" of the contract.E. The Renewal Contract NegotiationsThe initial contract between Respondent and the Un-ion on behalf of the instructors and laboratoryassistants ofthe Allentown school expired on September 30, 1971.In its list of employee proposals for therenewal nego-tiations, given by the Union to Respondent under date Au-gust 11, 1971, included in the 10-point list was an item fora $50 Christmasbonus.Negotiationsweredelayedin start-ing because of the intervening wage freeze of August 15,1971, but ultimately five meetings were held in 1971, begin-ning with September 14. At this meeting Union StewardMilot and Union Agent Abruzzi askedfor inclusion of abonus in the contract to avoid, said Milot, the problem ofhaving it taken away again at Christmas 1971. According toRespondent's Vice President Jack Rosenfeld, Respondenttook the position (now fortified by the arbitrator's award)that the Christmas bonus was a gift and would not bargainconcerning it. Rosenfeld claimed that Union Agent Abruzzisaid "forget it"; however, Milot explained that he was readyto argue it all day, but Abruzzi said it would be better toawait the outcome of the Board (unfair labor practice) pro-ceedings rather than argue it then and tie up the negotiatingmeeting all day, and suggested they "forget it for the timebeing" and continue to press for the bonus before the RYDER TECHNICAL INSTITUTE573Board.I accept this explanationof what transpired at thatmeeting inlightof the total facts,including what was saidat a subsequent meeting.Milot testified,without contra-diction,that at the negotiating meeting of November 18 or24 he reiteratedto Respondent'sDirectorFrey,in a discus-sion involvingFrey, Abruzzi,and Milot, that the employeeswere continuing their bonus claim in theappeal to theNLRB,and showed Frey correspondencein that regard.Frey replied,saidMilot,that he wasshocked, that hethoughtthe matter had been settledby the arbitrator's deci-sion.Milot answered,he said, that the employeeswere con-tending forthe 1971bonus as well, that they regarded it asa continuationof what hadbeen expectedin 1970, underpast practice and maintenance of standards,and that theywere letting the matter go until the Boarddecided it. Milotconcededthat thiswas not said to the federal mediator ina session with him and all parties present,and that theUnion notifiedthe employeron December17, 1971, of afavorable vote of the employees on a group of items submit-ted fortheir approval. The vote wastaken,however,testi-fiedMilot,on the explanation to the employeesthat it didnot preclude goingforward with the bonusissue before theBoard;and the Union position is that it has not given up,or given any indication of givingup, on the 1970 or 1971bonus,that the issue was not concluded in the 1971 negotia-tions,and that it is subject to the outcome of the presenttrial.F. Conclusions1.Deference to the arbitration award not justifiedThe argument that I defer to the arbitrator'sawardrests uponSpielbergMfg. Co.,112 NLRB 1080 (1955), andsubsequent cases,under which the Board has held that theobjective of encouraging the voluntary settlement of labordisputes will be best served by the recognition of arbitrators'awards,where the arbitration proceedings appear to havebeen fair and regular,all parties have agreed to be bound,and the arbitration decision is not clearly repugnant to thepurposes and policies of theAct. Inthe cases where def-erence is appropriate,deference is given,and the Board'sdecisional process and remedies withheld for,not only arbi-tration awards made, but also for pending(Flintkote Co.,149 NLRB 1561 (1964)) or available(CollyerInsulatedWire,192 NLRB No. 150(August 1971))grievance andarbitration proceedings capable of fairly resolving the con-tract dispute.However,deference to grievance and arbitration pro-ceedings and awards is not required to be automatic,N.L.R.B. v. Horn & HardartCompany,439 F.2d 674 (C.A. 2, 1971),and the Board has developed understandable exceptions tothe principle of deference,forecast in the very enunciationofSpielberg.Where, as here, the arbitrator has not addressed him-self to the unfair labor practice issue it does not encouragevoluntary settlement of disputes,or effectuate policies of theAct, to give binding effect in an unfair labor practice pro-ceeding to the arbitration award.RaytheonCo.,140 NLRB883 (1963).In the present case, the arbitrator, in adopting the posi-tion that the Christmas payments to the employees couldnot be anything more than a gift or gratuity of the employer,ignored a long line of Board and court precedent construingthe Act otherwise,and precluded himself from examiningthe facts and deciding the unfair labor practice issue beforehim. One illustration from among the precedents will sufficeto put the shortcomings of the artibrator's award into per-spective. InN.L.R.B. v. Niles-Bement-Pond Co.,199 F.2d713, (C.A. 2, 1952),the court said,regarding an employer'sunilateral action and refusal to bargain concerning Christ-mas payments:It does,of course,merely beg the question to call them"gifts"and to argue,however persuasively,that giftsper seare not a required subject for collective bargain-ing. But if these gifts were so tied to the remunerationwhich employees received for their work that they werein fact a part of it,they were inrealitywages and sowithin the statute.This was a question of fact and if theBoard's finding to that effect was supported by sub-stantial evidence it ends the matter.We think it was.Where, as here, the so-called gifts have been made overa substantial period of time and in amount have beenbased on the respective wages earned by the recipients,the Board was free to treat them as bonuses not eco-nomically different from other special kinds of remun-eration like pensions,retirement plans or groupinsurance,to name but a few,which have been heldwithin the scope of the statutory bargaining require-ment. [Citations omitted.]Indeed,inSingerMfg. Co. v.N.L.R.B.,7 Cir., 119 F.2d131, certiorari denied 313U.S. 595[citations omitted], it was recognized that thepayment of a bonus was a subject as to which an em-ployer was bound to bargain collectively upon request.Since the collective bargaining agreement alreadymade did not contain any clause dealing with this sub-ject matter it was one upon which the respondent wasbound to bargain when the union requested it to do so.N.L.R.B.v. JacobsMfg.Co., 2 Cir.,196 F.2d 680.By this standard evolved underthe Act,the arbitrator'saward was clearly deficient.It provided no findings of fact,or judgment applied to facts,consistent with the interpreta-tion of the Act. Indeed,the award adopted as its standardan interpretation respecting the Christmas bonus inconsist-entwith the interpretations of the Act.Because thearbitrator's award is inadequate to substitute for a decisionon the merits of the unfair labor practice charged here, I willdenythe motion for deference to the arbitrator's award.2. Section 8(a)(5) and (1) findingsIn my view,the evidence has established that over aperiodof 20yearsRespondent has been paying its employ-ees a Christmas bonus in articles of value and cash. Over thelast 4years prior to 1970, the bonushad developed into acash payment relatedto thelength of service and relativeresponsibilities of the classes of employees.In relation to theemployeesof theAllentown schoolinvolvedin this case, theChristmasbonus was$50 each for instructors who hadserved for a year, or who were part-time instructors,and forlaboratoryassistants;and $200 each for instructors whowere classified as, or performedthe duties of,assistant di-rector.The employeeshad come to expect and rely upon the 574DECISIONSOF NATIONALLABOR RELATIONS BOARDbonus payments as part of their compensation, and, in viewof the regularity and the pattern evolved, had the right toexpect the continuation of the bonus as part of their wages.In the1970 negotiations for the initial collective-bar-gaining contract of the instructors and laboratory assistantsof the Allentown school, while the Christmas bonus was notthe subject of specific and separate negotiations, it was not-ed to be among the matters for which the Union asked forand receiveda generalcatchall clause in the contract. Thatclause of the contract, entitled "Maintenance of Stand-ards," preserves to the employees all conditions of employ-ment relating to wages, hours, and overtime differentials, atnot less than the highest standards in effect at the time ofthe signingof the contract. The Christmas bonus, as anelement of wages, was preserved by the "Maintenance ofStandards" clause.It follows, therefore, that Respondent was under a stat-utory duty to bargain about its decision to discontinue, andits discontinuance of, paying the Christmas bonus. When,inDecember 1970, Respondent unilaterally and withoutbargaining decided to discontinue and discontinued thepayment of the Christmas 1970 bonus to the employees inthe two bargaining units of the Allentown school employ-ees, Respondent violated Section 8(a)(5) and (1) of the Act.Gravenslund Operating Company,168 NLRB 513 (1967).3Respondent has continued the violation of Section8(a)(5) and (1) of the Act by refusing to bargain about, andnot paying, the Christmas 1971 bonus.In the circumstances, the employees are entitled to anorder that Respondent make them whole for the monetaryloss suffered as a result of the unlawful withholding of theChristmas bonus for 1970 and 1971.See Gravenslund Oper-ating Co., supra,168 NLRB 513, 514-515.CONCLUSIONS OF LAW1.By unilaterally, and without bargaining, deciding todiscontinue, and discontinuing, the payment of the Christ-mas bonusfor 1970 preserved by contract to the two unitsof employees comprising the instructors and laboratory as-sistants, respectively, of the Allentown school, representedby the Union for purposes of collective bargaining, Respon-dent has engaged in an unfair labor practice within themeaning of Section 8(a)(5) and (1) of the Act. Respondentcontinued the violation by refusing to bargain concerning,and not paying, the Christmas bonus for 1971.2. These unfair labor practices affect commerce withinthe meaningof Section 2(6) and (7) of the Act.THE REMEDYItwill be recommendedthatRespondent1.Cease and desist from its unfair labor practices,2.Make the employees whole for the monetary losssuffered by them,as a result ofthe unlawful withholding ofthe Christmas bonus for 1970 and 1971, the amount in eachcase to be determined as nearly as can be ascertained by theformula described in the Section 8(a)(5) and (1) findings,3The violation existed even though the action may not have been takenin bad faith,N L.R B.v.Katz,369 U.S. 737, 747 (1962)with interest at six percent per annum.3.Post the notices provided for herein.Upon the foregoing findings of fact,conclusions oflaw, and the entire record,and pursuant to Section 10(c) ofthe Act,there is hereby issued the following recommended:ORDER4Respondent, its officers, agents,successors and assignsshall:1.Cease and desist from:(a)Refusing to bargain collectively with the Unionwith respect to a Christmas bonus, or any other term orcondition of employment, by unilaterally discontinuing orchanging bonus payments, or unilaterally changing anyterm or condition of employment, of the instructors andlaboratory assistants of the Allentown school in their appro-priate bargainingunits, in derogation of the rights of theUnion or any other labor organization which the employeesmay select as their exclusive bargaining representative.(b) In any like or related manner interfering with therights of employees guaranteed in Section 7 of the Act.2. Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a) Pay to each of its instructors and laboratoryassist-ants of the Allentown school in the appropriate bargainingunits the amounts that were due each for the 1970 and 1971Christmas bonus, computed in the manner set forth in thesection of this decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all pay-roll records, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryto ascertain the backpay due under the terms of this Order.(c) Post in its school in Allentown, Pennsylvania, cop-ies of the attached notice marked, "Appendix." Immediate-ly upon receipt of copies of said notice, on forms to beprovided by the Regional Director for Region 4, Philadel-phia, Pennsylvania, the Respondent shall cause the copiesto be signed by one of its authorized representatives andposted, the posted copies to be maintained for a period of60 consecutive days thereafter in conspicuousplaces, in-cluding all places where notices to employees are custom-arilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director of Region 4, in writing,within 20 days from the date of the receipt of this decision,what steps the Respondent has taken to comply herewith .64In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the NationalLabor RelationsBoard, the findings,conclusions,recommendations, and Order herein shall, as provided in Sec-tion 102.48of the Rules and Regulations,be adoptedby the Board andbecome its findings, conclusions,and order, and all objections thereto shallbe deemedwaived forall purposes.5 In the eventthat theBoard'sOrderis enforced by a judgment of a UnitedStates Court of Appeals, the wordsin the notice reading"Posted by Orderof the National LaborRelations Board" shallbe changed to read "PostedPursuantto a Judgment of the United States Court of AppealsEnforcing anOrder of the National LaborRelations Board."6 In the eventthatthe recommendedOrder is adopted by theBoard afterexceptionshave beenfiled,this provision shall be modified to read:"Notifythe RegionalDirectorof Region 4, in writing,within twenty days from thedate of this Order,what steps Respondent has taken to comply herewith." RYDER TECHNICAL INSTITUTE575APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States Governmentdue to theinstructorsand laboratoryassistants of theAllentown school in the appropriatebargaining units,with interest at six percentper annum.RADIO TELEVISION TECHNICAL SCHOOL,INC., tea RYDER TECHNICAL INSTITUTE(Employer)The National LaborRelationsBoard having found, after atrial, that we violated the National Labor Relations Act:WE WILL NOTrefuse tobargain collectively with Lo-cal 773, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America(the Union), by unilaterally discontinuing or changingthe Christmas bonus, or unilaterally changing any oth-er term or condition of employment, of the instructorsand laboratoryassistantsof the Allentown school intheir appropriate bargaining units, in derogation of therights of the Union.WE WILL NOTengage inany like or related conductinterferingwith your rights as employees guaranteedunderSection 7 of the National Labor Relations Act.WE WILL pay the 1970 and 1971 Christmas bonusDatedBy(Representative)(Title)This is an official noticeand must notbe defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 1700BankersSecuritiesBuilding,Walnut & Juniper Streets, Philadelphia, Pennsylvania19107, Telephone 215-597-7601.